Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.

Claim Status
Claims 2-3, 5, 12, 17-18, 20-21, 23-24 and 26-28 are pending. Claims 4 and 16 have been cancelled. Claims 2, 5 and 20-21 have been amended. Claims 2, 5, 12, 17-18, 20-21 and 23 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, docetaxel, HER2 binding affibody, X1=bond, POLY= a poly(alkylene oxide), and X2=-OC(O)CH2CH2CH2-. It is noted that the claims were previously amended to remove the elected species (i.e. docetaxel). The species lapatanib has been searched. Claims 3, 24 and 26-28 are withdrawn as being drawn to a nonelected species/invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This rejection is maintained.
Claims 2, 5, 12, 17-18, 20-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breitenkamp et al. (US 2008/0207913) in view of Ahlgren et al. (J Nucl Med 2009; 50:781-789), Tsang et al. (Clinical Medicine Insights: Therapeutics 2011:3 1-13) and Veronese et al. (Biomaterials 22 (2001) 405-417).
Breitenkamp et al. teach a compound of formula (I) (claim 1).

    PNG
    media_image1.png
    13
    427
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    13
    427
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    13
    427
    media_image1.png
    Greyscale

Breitenkamp et al. further teach the following compound (para [0306]):

    PNG
    media_image2.png
    110
    350
    media_image2.png
    Greyscale

Breitenkamp et al. also teach that the bifunctional PEG's of the present invention are also useful for linking two biomolecules together wherein said biomolecules are the same or different from each other. For example, one terminus of the present compounds may be linked to a surface, another polymer, therapeutic, therapeutic carrier, protein, cell, virus particle, a plasmid, oligopeptide, oligonucleotide (e.g. siRNA, miRNA, aptamer), small molecule drug, liposome, polymersome, polymer microshere,
lipid emulsion, or a detectable moiety and the other terminus of the present compounds may be linked to a surface, targeting group, permeation enhancer, growth factor, protein, sugar, DNA, RNA, cell, virus, diagnostic agent, or a detectable moiety. Accordingly, the present invention also provides a method for linking two biomolecules together wherein said method comprises coupling one terminus of a compound of formula I to a first biomolecule then coupling the other terminus of a compound of formula I to a second molecule, wherein the first and second biomolecules may be the same or different from each other (para [0212]).
Breitenkamp et al. further teach that one of ordinary skill in the art would recognize that the present compounds are useful for the PEGylation of small molecule drugs. Small molecule drugs suitable for PEGylation with the present compounds include, but are not limited to, those having a functional group suitable for covalently linking to the bifunctional PEG's of the present invention. 
	Breitenkamp et al. additionally teach that the opposite PEG end group can be further linked to targeting groups, permeation enhancers, proteins, sugars, DNA, RNA, cells, viruses, dyes, detectable moieties, labels or other biomolecules for targeted delivery, biorecognition, or detection (para [0213]).
Breitenkamp et al. also teach a pharmaceutical composition comprising the compound of formula I and a pharmaceutically acceptable excipient (paras [0225]-[0226]).
Breitenkamp et al. do not teach the claimed Dr nor linking a binding moiety having a C-terminal cysteine residue to the maleimide group.
	Ahlgren et al. teach the affibody ZHER2:2395, having a C-Terminally Engineered Cysteine, is useful for targeting HER2-expressing tumors (page 781, left column).
Ahlgren et al. further teach that breast is the type of cancer for which HER2 imaging primarily will have a clinical application (page 787, right column).
Tsang et al. teach that “[L]apatinib, a small molecule tyrosine kinase inhibitor of both the epidermal growth factor receptor (EGFR) and HER2 is now also approved for advanced HER2-amplified breast cancer and is currently being evaluated in the adjuvant setting. Importantly, lapatinib has been shown to have activity in women with HER2-amplified breast cancer that is refractory to trastuzumab. In addition, it has been shown to extend survival in the front-line setting in combination with letrozole for estrogen receptor (ER) positive, HER2-positive breast cancer” (abstract).
Veronese et al. teach that since amino and thiols are the residues most reactive in macromolecules bifunctional PEG-maleimide are used to conjugate cysteine residues (see description of Fig. 9, and page 410, left column, paragraph “PEGylation at cysteine residues”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to conjugate the affibody ZHER2:2395 and lapatanib to the PEG conjugate of Breitenkamp et al. for the treatment of breast cancer because Ahlgren et al. teach that breast is the type of cancer for which HER2 imaging primarily will have a clinical application, Tsang et al. teach that lapatinib is used in the treatment of HER2-positive breast cancer, and further because Breitenkamp et al. teach that targeting groups (e.g. affibodies) can be attached to the other end of the PEG. 
One of ordinary skill in the art concerned with the treatment of breast cancer would have reasonably expected the lapatanib-PEG-ZHER2:2395 to specifically target breast cancer cells (via ZHER2:2395) and further treat said cancer via the action of lapatanib (i.e. a breast cancer drug). 
Furthermore, one of ordinary skill in the art would have been motivated to conjugate the C-terminal cysteine of ZHER2:2395 to the maleimide of the bifunctional PEG of Breitenkamp et al. because the maleimide group of bifunctional PEGs is used to conjugate proteins having free cysteine residues (taught by Veronese et al.), such as ZHER2:2395.

Response to Arguments
Applicant’s arguments filed on 8/29/2022 have been fully considered but they are not persuasive.
Applicant argues that Breitenkamp discloses a vast number and variety of biomolecules that may be attached to the bifunctional polymer. Even within the vast number of suitable biomolecules, Breitenkamp fails to disclose the presently claimed drugs DM1 and lapatinib. Thus, one skilled in the art would have no reason or guidance to arrive at the use of DM1 or lapatinib from the disclosure of Breitenkamp for modification along the lines of the presently claimed compounds.
Applicant also argues that one skilled in the art would not have modified any of the biomolecules of Breitenkamp along the lines of the presently claimed compounds, even in view of Ahlgren, Tsang, and Veronese, with predictable results.
Applicant further argues that Ahlgren describes the use of a labeled ZHER2-2395 affibody molecule for use in imaging to determine the HER2 signaling status of a tumor for use in treatment with trastuzumab. However, trastuzumab and lapatinib operate by a different mechanism of action that would not lead one of ordinary skill in the art to make a simple substitution with a reasonable expectation of success. Trastuzumab is a monoclonal antibody that binds to the extracellular domain of HER2. In contrast,
lapatinib "exerts its activity intracellularly by competing with ATP for the ATP- binding domain in the cytoplasmic tail of the tyrosine kinase receptor". Thus, while trastuzumab binds to the extracellular domain of HER2, lapatinib must pass into the cell in order to bind the cytoplasmic ATP-binding sites of EGFR/HER1 and HER2 receptors.
Applicant's arguments have been fully considered but are not persuasive.
Breitenkamp clearly teaches the Carboxylic acid-PEG-maleimide (compound 18) in preferred embodiments (para [0307], Example 30, claim 25). The skilled artisan would have been motivated to select compound 18 as the lead compound for linking two biomolecules together, as taught by Breitenkamp.
Ahlgren teaches that ZHER2:2395 is useful for targeting HER2 expressing tumors, and Tsang teaches that lapatinib is used in the treatment of HER2-positive breast cancer. 
The skilled artisan would have expected the compound lapatinib-PEG-ZHER2:2395 to target breast cancer cells via ZHER2:2395, and treat the cancer via the breast cancer drug lapatinib.
For these reasons the rejection is maintained.
	
	
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658